Title: Louis Pio to Thomas Jefferson, 29 August 1816
From: Pio, Louis
To: Jefferson, Thomas


          
            Monsieur
            ce 29. Aout 1816. Rue St honoré, no 284. près S. Roch. à Paris.
          
          Quoique nous soyons séparés par un immense océan; quoique chacun de nous placé dans deux mondes différens, laissant à vous de nommer le votre l’ancien, ou le nouveau, je conserve, monsieur, et je conserverai tout le peu de vie qui me reste le souvenir de la candeur de votre ame, et celui de la bienveillance particuliere, avec la quelle vous m’avez honoré si long tems dans ce païs-ci. Jusqu’à present j’ai gardé le silence, premierement pendant la tyrannie de L’Usurpateur; en second lieu parce que je ne savais comment vous faire parvenir mes Lettres. Enfin votre nouvel Ambassadeur m’invite très honnêtement à Lui confier ma Lettre, et même il m’ecrit qu’il sera charmé de faire ma connoissance. Je suis flatté  de pouvoir présenter mes hommages à un de vos Successeurs. Je n’ai pas beaucoup compté dans le tems sur les faveurs de feu Mr Barlow, homme d’esprit; mais voilà tout ce qu’on pouvait dire de lui. Il reste ici un Mr Parker, qui me connaît bien; mais qui n’est entouré que de mauvais sujets. moi je finis ma carriére tranquillement; mais privé de fortune je suis obligé de courir cette populeuse ville tous les
				jours pour donner des Leçons de Langue italienne, seule ressource pour me procurer une existence quelconque très précaire. Le Roy de Naples, que j’ai servi 21. ans ne veut plus de moi à cause de la démission de son service, que je fus forcé de donner au commencement de la Revolution, parce que j’eus le malheur de me trouver en
				opposition avec la façon de penser de Mr de Circello, pour lors ambassadeur ici, et actuellement premier ministre à Naples. Ce Circello est inexorable; il s’est réfusé meme aux instances que lui a fait faire en ma faveur S. A. R. la Duchesse d’Orléans, qui est, comme vous savez, la fille de Ferdinand IV. N’importe, vous me restez, monsieur, et c’est assez pour mon coeur. conservez vous pour vous, et pour L’humanité entiére, car on sçait tout le bien, que vous avez fait dans votre
				Présidence,
				et que vous faites encore par vos conseils. Donnez moi, je vous en supplie, de vos nouvelles, et si je puis mériter vos ordres de telle façon que cela soit, ne m’en privez pas, je suis un instrument
				faible, et cassé, mais le nom de Jefferson m’electrisera, et je serais celui de trente ans auparavant.
          
            Agreez, monsieur, mes salutations philosophiques, mais très cordiales, et tres sinceres.
            Pio
          
         
          Editors’ Translation
          
            
              Sir
              29. August 1816. Rue St. Honoré, number 284. near St. Roch. in Paris.
            
            Although we are separated by an immense ocean and live in two different worlds, leaving it up to you to call yours the old or the new, I keep, Sir, and will preserve, for the rest of the short time left to me, the memory of the candor of your soul and the special kindness with which you honored me for so long while in this country. Until now, I have kept silent: first, during the tyranny of the Usurper; second, because I did not know how to get my letters to you. At last, your new ambassador invites me very honorably to entrust my letter to him, and he even writes that he will be delighted to make my acquaintance. I am flattered to be able to pay my respects to one of your successors. I did not much count, at the time, on the favors of the late Mr. Barlow, who was a man of intellect, although this is all that could be said of him. There remains here a Mr. Parker, who knows me well, but he is surrounded by nothing but poor specimens. I am finishing my career peacefully, although, being deprived of resources, I am obliged to run around this
			 populous city every day giving lessons in Italian. This is my only option for providing myself with a very precarious living. The king of Naples, whom I served for twenty-one years, no longer wants me. I was forced to resign from his service at the beginning of the Revolution because I had the misfortune of opposing the opinions of Mr. de Circello, who was ambassador here at the time and is currently prime minister in Naples. This Circello is inexorable; he has even refused the entreaties made on my behalf by Her Royal Highness the duchesse d’Orléans, who is, as you know, the daughter of Ferdinand IV. I do not mind. I still have you, Sir, and that is enough for my heart. Stay well, for yourself and for all humanity, because everybody knows the good that you did during your presidency
			 and
			 that you still do through the advice you offer. I beg you to give me news of yourself, and if I may be deserving of your orders of any kind, do not deprive me of them. I am a
			 weak and broken instrument, but Jefferson’s name will electrify me, and I will become the person I was thirty years ago.
            
              Please accept, Sir, my philosophical, but very cordial and very sincere salutations.
              Pio
            
          
        